Exhibit 10.1

 

SECOND AMENDMENT TO PROMISSORY NOTE

 

THIS SECOND AMENDMENT TO PROMISSORY NOTE (this “Second Amendment”) is made and
entered into as of May 14, 2020, by and between NOVABAY PHARMACEUTICALS, INC., a
Delaware corporation (the “Company”) and Pioneer Pharma (Hong Kong) Company
Limited (the “Lender”).

 

Recitals:

 

A.     The Company executed and delivered to the Lender that certain Promissory
Note in the original principal amount of $1,000,000 dated as of February 27,
2019 (the “Note”), pursuant to which, inter alia, the Lender agreed, subject to
the terms and conditions thereof, to make the loan to the Company.

 

B.      Pursuant to the First Amendment to Promissory Note (the “First
Amendment”), dated June 25, 2019, the Note was amended to extend the maturity
date from July 27, 2019 to July 1, 2020 and increase the interest payment from
$150,000 to $300,000.

 

C.      Recently, the Company began purchasing KN95 masks from Earntz Nonwoven
Co., Ltd. and selling such KN95 masks with the Lender and its affiliates acting
as intermediaries in facilitating such distribution.

 

D.      In order to continue facilitating the distribution of the KN95 masks by
the Company, the Lender has requested, and the Company’s Board of Directors has
agreed, to repay the principal amount of the Note early so the Lender will have
additional cash on hand to fund the KN95 mask purchases.

 

E.      The Company has determined to use the proceeds raised from certain
at-the-market equity offerings, pursuant to the At the Market Offering
Agreement, dated April 27, 2020, with Ladenburg Thalmann & Co. Inc., to repay
such principal amount.

 

 

--------------------------------------------------------------------------------

 

 

F.      The Company has also agreed to provide the Lender or its affiliates
65,178 units of NeutroPhase (40ml) at no charge, inclusive of 40,644 units
delivered in March 2020 with an additional 24,534 units expected to be delivered
to the Lender in the third quarter of 2020 and the fulfillment of such agreement
constituting the “Interest Payment” under the Note.

 

G.     Subject to the terms and conditions of this Second Amendment, the Company
and the Lender wish to memorialize such understanding.

 

Agreements:

 

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
agreements hereinafter set forth, the Company and the Lender hereby agree as
follows:

 

1.     Amendments to the Note.

 

(A) The “Interest Payment” set forth in the first paragraph of the Note, as
amended by the First Amendment, is hereby further amended by deleting the words
“together with interest of Three Hundred Thousand US Dollars (US$300,0000) (the
“Interest Payment”).” therefrom and inserting the words “and to deliver to the
Lender, or an affiliate of the Lender, 65,178 units of NeutroPhase (40ml) as
interest under the Note (the “Interest”).” in their stead.

 

(B) The phrase “upon certain events occurring” is hereby deleted from the second
paragraph of the Note.

 

(C) The defined term “the Interest Payment” set forth in the third paragraph of
the Note is hereby amended by replacing such defined term with “the Interest”.

 

(D) The phrase “and the Interest Payment of this Note” set forth in Section 3.08
is hereby amended by replacing such phrase with “and deliver the Interest of
this Note”.

 

2

--------------------------------------------------------------------------------

 

 

(E) Section 5.01(b) is hereby amended in its entirety and replaced with the
following: “the Company shall fail to deliver the Interest or pay any fees or
other amounts on the Loan when due and such failure shall continue for ten (10)
business days; or”.

 

(F) The phrase “, together with the Interest Payment,” is hereby deleted from
Section 5.01.

 

(G) The phrase “in any payment of principal of this Note or the Interest
Payment” set forth in Section 5.03 is hereby amended by replacing such phrase
with “in any payment or delivery, as applicable, of principal of this Note or
the Interest”.

 

(H) Section 6.01 is hereby deleted in its entirety and replaced with “Voluntary
Prepayment. The Company shall have the right to prepay any or all of the
outstanding principal of this Note without premium or charge.”

 

(I) The phrase “and the Interest Payment” is hereby deleted from Section 6.02.

 

2.     Effective Date; Conditions Precedent. The modifications to the Note set
forth in Paragraph 1 above shall not be effective unless and until the date on
which the Company has satisfied all of the following conditions precedent (such
date of effectiveness being the “Effective Date”): on the Effective Date and
after giving effect to the amendment contained herein (i) there shall exist no
Event of Default, and (ii) the representations and warranties of the Company
under the Note, as amended by the First Amendment and this Second Amendment,
shall be true and correct as of the Effective Date, subject only to variances
therefrom acceptable to the Lender.

 

3.     Other Loan Documents. Any reference to the Note in any other documents
executed and delivered pursuant to or in connection with the Note shall, from
and after the Effective Date, be deemed to refer to the Note, as modified by the
First Amendment and this Second Amendment.

 

3

--------------------------------------------------------------------------------

 

 

4.     Confirmation of Debt. The Company hereby affirms all of its liabilities
and obligations to the Lender under the Note, as modified by the First Amendment
and this Second Amendment, and that such liabilities and obligations are owed to
the Lender. The Company further acknowledges and agrees that as of the date
hereof, it has no claims, defenses or set-off rights against the Lender of any
nature whatsoever, whether sounding in tort, contract or otherwise; and there
are no claims, defenses or set-offs to the enforcement by the Lender of the
liabilities and obligations of the Company to the Lender under the Note.

 

5.     No Other Modifications; Same Indebtedness. Except as expressly provided
in the First Amendment and this Second Amendment, all of the terms and
conditions of the Note remain unchanged and in full force and effect. The
modifications effected by the First Amendment, this Second Amendment and by the
other instruments contemplated hereby shall not be deemed to provide for or
effect a repayment and re-advance of any of the loans now outstanding, it being
the intention of the Company and the Lender hereby that the indebtedness owing
under the Note, as amended by the First Amendment and this Second Amendment, be
and hereby is the same Indebtedness as that owing under the Note immediately
prior to the effectiveness hereof.

 

6.     Governing Law; Binding Effect. This Second Amendment shall be governed by
and construed in accordance with the laws of the State of Delaware and shall be
binding upon and inure to the benefit of the Company and the Lender and their
respective successors and assigns.

 

7.     Counterparts. This Second Amendment may be executed in separate
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed a fully executed agreement.

 

[The remainder of this page is intentionally left blank.]

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company and the Lender have hereunto set their hands as
of the date first above written.

 

 

 

 

NOVABAY PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Justin Hall

 

 

Name:

Justin Hall

 

 

Title:

President & Chief Executive Officer and General Counsel

 

 

 

 

 

Pioneer Pharma (Hong Kong) Company Limited 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Liu Xuefeng

 

 

Name:

Liu Xuefeng - Authorized by Mr. Li Xinzhou

 

 

Title:

B.D. Director

 

 

 